DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on 12/18/2020 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/2019, 2/17/2020, and 6/10/2020 were filed with or after the mailing date of the application on 8/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunkavalli (US Patent Pub. # 2017/0139572).
As to claim 1, Sunkavalli discloses an method for image processing, comprising:
traversing luminance components (tone style transfer) of respective pixel points in an image, and generating a luminance distribution (luminance histogram) of the image (input image) according to a traversing result of the luminance components (Para 42 and 48);
generating a luminance mapping (tone mapping curve) relation based on a standard luminance distribution corresponding to a scene of the image and the luminance distribution (histogram of the input image luminance) of the image (Para 53); and
adjusting (adjustment) the luminance components (output luminance level of the luminance transfer function) of the respective pixel points in the image according to the luminance mapping relation to generate a first processed image (modified image 112) (Para 55). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli (US Patent Pub. # 2017/0139572) in view of Sasaki (US Patent Pub. # 2014/0133778).
As to claim 11, note the discussion above in regards to claim 1.  Sunkavalli does not teach further comprising: after generating the first processed image: performing edge recognition of the first processed image; determining a filtering kernel that performs a filtering processing of the image according to an edge recognition result; performing a filtering processing of the first processed image based on the filtering kernel to obtain a low-frequency image corresponding to the first processed image and a high-frequency image corresponding to the first processed image; and determining a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12, and 13 of copending Application No. 16/544251 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application # 16/544291
Application # 16/544251
1. An method for image processing, comprising: 
1. A method of image processing, comprising: 

obtaining an image in a chrominance-luminance separated color mode;
traversing luminance components of respective pixel points in an image, and generating a luminance distribution of the image according to a traversing result of the luminance components; 
traversing luminance components of all pixels in the image to determine a number of pixels corresponding to the respective luminance component; generating an original luminance distribution of the image based on the luminance components and the number of the pixels corresponding to the respective luminance component;
generating a luminance mapping relation based on a standard luminance distribution corresponding to a scene of the image and the luminance distribution of the image; and 
generating a luminance mapping relationship between a preset standard luminance distribution and the original luminance distribution; and
adjusting the luminance components of the respective pixel points in the image according to the luminance mapping relation to generate a first processed image.
adjusting the luminance components of the pixels in the image based on the luminance mapping relationship to obtain a processed image.
15. The method according to claim 14, wherein the image in YUV color mode is generated by: converting, an original signal acquired by an image sensor into an image in RGB color mode; and generating an image in YUV color mode according to the image in RGB color mode.
12. The method according to claim 1, wherein the chrominance-luminance separated color mode comprises a YUV color mode and a LAB color mode. 
13. The method according to claim 12, wherein obtaining the image in the YUV color mode comprises: converting raw signals captured by an image sensor into an image in the RGB color mode; and generating an image in the YUV color mode based on the image in the RGB color mode.



Claims 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 12-14 of copending Application No. 16/544251 in view of copending Application No. 16/544263. 
This is a provisional nonstatutory double patenting rejection.
Application # 16/544291
Application # 16/544263
12. The method according to claim 11, further comprising: determining a second gain coefficient of the low-frequency 


13. The method according to claim 12, wherein determining the first gain coefficient of the high-frequency image and determining the second gain coefficient of the low-frequency image comprises: determining the first gain coefficient of the high-frequency image according to gain values of all the pixel points in the high-frequency image, and determining the second gain coefficient of the low-frequency image according to 



14. The method according to claim 13, wherein performing the enhancement processing of the low-frequency image according to the second gain coefficient comprises: identifying a flat region and a non-flat region in the low-frequency image according to luminance information of each pixel point in the low-frequency 


14. The method according to claim 13, wherein the low-frequency image is partitioned into a plurality of image-regions, and each image-region has a pixel difference value indicating a difference condition of luminance information of all pixels in the each image-region; the flat region comprises the image-regions of which pixel difference values are smaller than or equal to a preset value; and the non-flat region comprises the image-regions of which pixel difference values are greater than the preset value. 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the image processing as taught by Wang (Application 16/544263) to the image processing of Wang (Application 16/544251), to improve definition of image details, adjusting contrast of images is a common method in image processing. However, the adjusting image contrast is currently applied for the processing of medical images such as X-ray images. The limit of the application field leads to that fixed parameters are used in image contrast processing, and are not applicable to images containing complex information collected by electronic devices. The image processed by the current contrast adjustment method has problems of image fogging and ashing (Para 4 of Wang (Application 16/544263)).
Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        2/25/2021